FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROBERTO CARDENAS CABALLERO,                       No. 10-73314

               Petitioner,                        Agency No. A074-800-218

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Roberto Cardenas Caballero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The agency did not abuse its discretion in denying Cardenas Caballero’s

motion to reopen because the motion was filed more than eleven years after the IJ’s

June 24, 1997, removal order, see 8 C.F.R. § 1003.23(b)(1), and Cardenas

Caballero failed to establish that he acted with the due diligence required for

equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline can be equitably tolled

“when a petitioner is prevented from filing because of deception, fraud, or error, as

long as the petitioner acts with due diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                      10-73314